                Case 1:19-cv-08324-DLC Document 1-16 Filed 09/06/19 Page 1 of 1


  From:    Amro Ali amro.ali9@icloud.com
Subject:   Thank you
   Date:   July 2, 2018 at 5:37 PM
     To:   wandel@wcmc.com, Tad Wandel tad.wandel@wmchealth.org
    Cc:    Sansar Sharma SANSAR_SHARMA@NYMC.EDU


       Dr. Wandel,
       Thanks for your time, I was very disappointed with hiring another candidate without even offering me a fair
       chance to present my work and Cv which I achieved over years of practice and research in USA especially I
       have been promised the chance before and I have been accepted by the department and CME office.
       I worked as volunteer for three years in addition to four clinical fellowships ( Retina, Neuro ophthalmology,
       Uveitis) and more than 20 publications compared to a candidate who just practiced in USA only for one year of
       surgery at Saini hospital i, MD (2014-2015) and have no publication records (zero publication) especially if we are
       both IMG.

       My   CV and supplementation recommendation letters and clinical fellowships certificate is attached.
       Thanks again for your kind support and looking forward for your kind reply based on our discussion today hoping for accommodating
       me for a spot in your residency program as we explored.

       Amro




                 Amro
           Ali.Oph…up..pdf




             CV.AMMA.
           2018.FINAL.pdf
